UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1873



CHARLES ERSKINE,

                                              Plaintiff - Appellant,

          versus


BOARD OF EDUCATION OF PRINCE GEORGE'S COUNTY,
MARYLAND; PAUL LEWIS, SR.; SUSAN DEPLATCHETT;
STERLING I. MARSHALL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
00-2552-DKC)


Submitted:   February 25, 2003            Decided:   March 10, 2003


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Ann Ryan, Laurel, Maryland, for Appellant. Sheldon L. Gnatt,
KNIGHT, MANZI, NUSSBAUM, & LAPLACA, Upper Marlboro, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Erskine appeals the district court’s order granting

summary judgment in favor of the Appellees and dismissing his

complaint in which he alleged violations of the First Amendment,

the Due Process Clause of the Fourteenth Amendment, and Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e

to 2000e-17 (West 1994 & Supp. 2002).   We affirm.

     This Court reviews an award of summary judgment de novo.

Higgins v. E. I. Dupont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).    Summary judgment is appropriate when there is no

genuine issue of material fact, given the parties’ burdens of proof

at trial.   Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-49 (1986).    In determining whether the moving

party has shown that there is no genuine issue of material fact, a

court must assess the factual evidence and all inferences to be

drawn therefrom in the light most favorable to the non-moving

party.   Id. at 255; Smith v. Virginia Commonwealth Univ., 84 F.3d

672, 675 (4th Cir. 1996).

     With these standards in mind, we affirm on the reasoning of

the district court. Erskine v. Board of Ed., No. CA-00-2552-DKC (D.

Md. July 2, 2002; Apr. 16, 2002).    We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                 2
the materials before the court and argument would not aid the

decisional process.




                                                     AFFIRMED




                              3